Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 72-89 are all the claims for this application.
2.	Claim 82 is amended in the Reply of 2/2/2022.

Election/Restrictions
3.	Applicant’s election without traverse of species for a colon cancer cell in the reply filed on 2/2/2022 is acknowledged.
4.	The non-elected species of Claim 82 and Claim 83 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/2022.
5.	Claims 72-82 and 84-89 are all the claims under examination.

Information Disclosure Statement
6.	The IDS of 9/19/2019 has been considered and entered. The initialed and dated 1449 form is attached.

Priority
7.	Applicants effective date of filing for a human or humanized antibody binding human LRG5 and having anti-neoplastic activity along with cancer stem cell reducing activity for colon cancer is 4/4/2014 for Provisional Application No. 61/975,589.
Drawings
8.	The drawings were received on 6/21/2019.  These drawings are accepted.

Specification
9.	The disclosure is objected to because of the following informalities:
a) The use of the term, e.g., Biacore, Matrigel, Alexa Fluor, FACScalibur, SuperScript, RT2 Sybr Green, RNAscope, Liberase, DeNovo, BD Pharmingen, SuperScript III, StepOne, RNAlater, Vydac, Erbitux, TrypLE, ATCC (see especially [0111]), Gemzar, Abraxane, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Due to the extensive number of trademarks/ brand names used throughout the application, Applicants are requested to conduct a thorough search for the improper use of any such trademarks or brand names not otherwise noted above.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.


Appropriate correction is required.

c) The figure legend to Figure 1 is objected to for failing to explain the meaning of the control antibody. It is unclear from the Figure and the corresponding figure legend what control antibody was used in those data as shown.
Appropriate correction is required.

d) The abstract of the disclosure is objected to because it contains implied phrases (“Disclosed herein”) and obvious typographical errors (“biding”).  
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
Correction is required.  See MPEP § 608.01(b).

Claim Objections
10.	Claim 72 objected to because of the following informalities:  
a. Claim 72 contains an obvious typographical error for “complementary” and which should recite “complementarity.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claim 72-75, 79-82 and 84-89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 72-75, 79-82 and 84-89 are indefinite for the phrase “or conservative variations thereof” with respect to the HCDR1 sequence of SEQ ID NO: 23 of generic Claim 72. The ordinary artisan cannot determine the meets and bounds for the meaning of a variation that may encompass any number and kind of changes effecting (1) core 
The specification does not define the meaning of the phrase and only mentions the phrase 6 times in [0005]. The specification does not define at what level the variation occurs: at an amino acid level (e.g., substitution, insertion, deletion or combination thereof); at biochemical level with respect to side groups and chains comprising no less than glycation patterns, phosphorylation patterns, lipidation patterns, glycolipidation patterns, etc.; and/or at the molecule level such as but not limited to mimetics and non-naturally occurring molecules.
NOTE: Claims 76-78 are not rejected because the HCDR1 sequence of SEQ ID NO 23 (GYSFTAYW) is identical in Claim 76 and is comprised within for the VH of SEQ ID NO: 13 for Claim 78:

    PNG
    media_image1.png
    406
    716
    media_image1.png
    Greyscale

and comprised within the VH of SEQ ID NO: 19 for Claim 77:

    PNG
    media_image2.png
    402
    717
    media_image2.png
    Greyscale

b) Claims 72 and 79-82 are indefinite because they do not recite a correlation or relationship between inhibiting cell proliferation for a colon cancer, a stem cell thereof 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12.	Claims 73-75 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 73-75 are broadening in subject matter from the claim in which they depend. Claim 72 states what the VH CDR1 sequence is for the antibody of the generic claimed invention whilst dependent Claims 73-75 require a variation of unknown and kind a nature that does not result in a narrowing of the dependent claims.
per se. The specification defines a “conservative substitution” at
See [0071] “… conservative amino acid substitutions (e.g. supra) made at one or more predicted non-essential amino acid residues (i.e., amino acid residues which are not critical for the antibody to specifically bind to LGRS).”
See [0072] “It is well known in the art that "conservative amino acid substitution" refers to amino acid substitutions that substitute functionally-equivalent amino acids….”
See Table 1 and where two amino acids with thiol groups, Met and Cys are shown to be conservative. The presence of non-naturally occurring thiols is potentially disadvantageous because they can lead to misfolding or misconjugation problems.
	Claim 74 recites “having at least 90% identity with an amino acid sequence as shown in SEQ ID NO:23”, per se. Here there is no suggestion, explicit nor implied, as to what constitutes a percent variation at an amino acid level, e.g., substitution, insertion, deletion or any combination thereof with natural and/or non-natural amino acids. 
	Claim 75 recites “comprises one or more conservative substitutions at a residue as shown in SEQ ID NO:23 and selected from the group consisting of the third residue, the fifth residue, and the sixth residue.” Here the interpretation is drawn to the sequence of SEQ ID NO 23, per se.
The specification defines a “conservative substitution” at
See [0071] “… conservative amino acid substitutions (e.g. supra) made at one or more predicted non-essential amino acid residues (i.e., amino acid residues which are not critical for the antibody to specifically bind to LGRS).”

See Table 1 and where two amino acids with thiol groups, Met and Cys are shown to be conservative. The presence of non-naturally occurring thiols is potentially disadvantageous because they can lead to misfolding or mis-conjugation problems.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
13.	Claims 72-75, 79-82 and 84-89 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Claims 72-75, 79-82 and 84-89 are indefinite for the phrase “or conservative variations thereof” with respect to the HCDR1 sequence of SEQ ID NO: 23 of generic Claim 72. Applicants have not shown a reasonable number of embodiments comprising just any variation nor the effect those variations could have the activity to ensure a structure/function correlation under the written description guidelines. Applicants claimed invention is a reach-through for any and all possible variations known and yet to be discovered that can be engineered into or obtained naturally for the antibody invention as instantly claimed.
Disclosure in the Specification
The specification does not define the meaning of the phrase and only mentions the phrase 6 times in [0005]. The specification does not define at what level the variation occurs: at an amino acid level (e.g., substitution, insertion, deletion or combination thereof); at biochemical level with respect to side groups and chains comprising no less than glycation patterns, phosphorylation patterns, lipidation patterns, glycolipidaiton patterns, etc.; and/or at the molecule level such as mimetics and non-naturally occurring molecules. 
The specification does not support the generic meaning of a conservative variation that may encompass any number and kind of changes effecting (1) core packing of individual domains that affect their intrinsic stability, 5(2) protein/protein interface interactions that have impact upon the HC and LC pairing, (3) burial of polar and charged residues, (4) H-bonding network for polar and charged residues; and (5) 
Prior Art Status: anti-LGR5 antibody and variation thereto
At the time of filing the claimed invention, human LGR5 had been fully sequenced and was the target of a number of antibodies that had been developed as potential cancer therapeutics (IDS of 9/19/2019: NCBI Accession No. NP_003658.1 (10/22/2011 and 3/15/2015); NM_003667.2 LGR5 mRNA (3/3/2013); and Hongo et al., US PG-PUB 2013/0336885 12/19/2013) and (Junttila et al., “Targeting LGR5* Cells with an Antibody-Drug Conjugate for the Treatment of Colon Cancer,” Sci. Transl. Med. (November 18, 2015) 7(314):1-11 (PTO- 892).
As regards what was known in the art about sequences of variants of the heavy chain of anti- LGRS5 antibodies, search results show that a couple of residues in CDR1 and one residue in CDR3 were known as being able to tolerate one conservative amino acid change whilst still maintaining antigen recognition. The art did not teach that other conservative mutations could occur and still allow for preservation of binding affinity. For example, at the time of filing, the prior art did not show that amino acid 1 of CDR1, glycine, could be changed to alanine, valine, leucine, or isoleucine, each of which would be considered aliphatic residues, and therefore conservative changes. 
As regards the light chain, it was known in the art that a single non-conservative amino acid change could be tolerated in CDR3 in variants of anti-LGR5 antibodies, whilst still preserving binding affinity, but aside from this, there was no teaching of any other mutations that could be performed on the light chain. Limited and curated search 

    PNG
    media_image3.png
    305
    624
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    745
    625
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    388
    569
    media_image5.png
    Greyscale

Neither the specification nor the prior art provides guidance as to what structural changes can be made to the parent sequence and still predictably arrive at an antibody that binds LGR5. The disclosed species therefore do not represent the claimed genus.
Applicant has not provided a common structure sufficient to visualize the genus. While the disclosure provides the amino acid sequences of the heavy and light chain variable regions of clones 18G7H6A1 and 18G7H6A3, there is no alignment between these and other LGR5 binders that might show similarities among their linear structures. One of ordinary skill in the art would have understood that clones 18G7H6A1 and 18G7H6A3 functioned similarly, but would not have known which residues could have been replaced while still maintaining LGR5 selectivity and affinity, which could be conservatively changed, and which could not be changed at all.

As recently as 2020, researches were still speculating as to how to reliably identify further putative binders from antibody sequence data, see, e.g., Marks et al., “How repertoire data are changing antibody science,” J. Biol. Chem. 295(29) 9823-9837 (2020) (PTO 892), acknowledging that “there is a vast amount of the antibody sequence space that remains unknown,” p. 9831, col. 2, para. 2.
Even though the protein sequence of LGR5 was known in the art, this would not have translated into knowledge of the genus of antibodies that could possibly engage it. Computational and machine learning approaches for sequence-based prediction of paratope-epitope interactions are accumulating, but “it remains unclear whether antibody-antigen binding is predictable.”  (Akbar et al., Cell Reports 34, 108856, Mar. 16, 2021 at p. 2, col. 2, para. 2 (PTO 892)). The current state of the art continues to work toward finding an effective and efficient prediction tool for reliably assigning 

Applicants claimed invention for a generic variation to the VHCDR1 of the clones 18G7H6A1 (and 18G7H6A3 is a wish to know.
See MPEP 2163:
“Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to
recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement
not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate"). 

It is asserted that neither the specification nor the state of art at the time of filing disclosed structural features common to the members of the genus, or methods for reliably assigning different antibody structures based on sequence data for two antibody clones, which would support the premise that the inventors possessed the full scope of the claims.

Scope of Enablement
14.	Claims 72 and 79-82 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting growth of an LGR5-expressing lung, breast, colon, colorectal or pancreatic cancer or neoplastic cell, in vivo, using the anti-LGR5 antibody, 18G7H6A3 (BNC101), in standard of care (SOC) therapy (i.e., Gemzar® and Abraxane® in JH109 and Gemzar® alone in PANCl and ASPC1), does not reasonably provide enablement for inhibiting growth of any human colon tumor cells or any stem cell thereof nor neoplastic cells, in vivo, with just any generic conservative variant to the VHCDR1 for the 18G7H6A3 (BNC101) clone and absent to the SOC.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability of the art, the breadth of the claims, the quantity of experimentation which would be required in order to practice the invention as claimed.
	Disclosure in the Specification
	The Examiner has carefully reviewed the working examples showing the results from the in vitro experiments but more importantly the in vivo animal model correlates for human cancer models (colorectal, lung, breast, colon or pancreatic cancer) in 
	The specification is bereft of the genus of undefined HCDR1 variants for the 18G7H6A3 (BNC101) clone much less any example of a clone applied to an assay to measure tumor cell growth inhibition, in vivo.
A tumor is a 3-dimensional complex consisting of interacting malignant and non-malignant cells. Vascularisation, perfusion and drug access to the tumor cells are not evenly distributed and this is an important source of heterogeneity in tumor response to drugs. Therefore, prediction of drug effects in an animal subject based solely on in vitro cell based assays or limited in vivo assays is not reliable and further evaluation in animal tumor systems is essential.
The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 166 USPQ 19 24 (CCPA 1970).  Without such guidance, the amount of in vitro and in vivo animal model testing for the given antibody, is unpredictable and the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue.  See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F,2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Ex parte Forman, 230 USPQ 546 (BPAI 1986).
Prior Art Status: Immunotherapeutics in cancer therapy is unpredictable
The use of antibody immunotherapy for the treatment of tumors has been shown to have limitations.  Five (5) art references spanning over 25 years in the field of immunotherapeutics and recognizing the complexity of antibody delivery to tumors in vivo are Fujimori et al. (J. Nuc. Med. 31:1191-1198 (1990) IDS 9/19/19); Beckman et al. 
	Fujimori teaches for further understanding of Mab distribution in the tumor, one must consider as well the microscopic pharmacology: transport across the capillary wall, transport in tumor interstitium, cellular binding and metabolism. Fujimori discusses predictive models for accessing tumor antigen availability by Mab to examine the relationship between affinity and distribution. Fujimori teaches on p. 1196, Col. 2, ¶1:
“One strategy to overcome the binding-site barrier would be to increase the initial Mab dose. Even though Mab concentration in tumor does not always increase linearly as initial Mab concentration increases, a high initial plasma concentration leads to better percolation and results in more uniform distribution in tumor. Increasing Mab dose, however, decreases the specificity ratio and may cause toxicity or other side effects. For each Mab species and set of circumstances, there is an inherent balance of factors. Other causes of heterogeneous distribution include the functional and anatomical heterogeneity of tumors and their vessels..., and the elevated interstitial tissues…”
Beckman teaches on p. 175, Col. 2, ¶2-4:
“Optimizing biodistribution properties of Ab constructs depends on a large number of host and tumor variables. These include: the density and distribution of target Ag in tumors and normal tissues: the degree of target 

An equally large number of Ab construct and therapy variables are available for optimization, including size, charge, and valence; constant region type and glycosylation pattern; presence or absence of a radioisotope or a toxic moiety; dose, route, and schedule of administration; and use of a traditional or a pretargeting strategy. Given the complexity of the problem, systematic preclinical programs may enhance the likelihood of success in subsequent clinical studies. Such preclinical investigations should integrate both experimental and theoretical approaches.

Preclinical studies of a putative Ab-based therapeutic agent can encompass a variety of constructs, differing in molecular weight, affinity, valence, and/or other features of interest, which bind to the same epitope as demonstrated by competition experiments. The Ag density and target affinities should be known for both tumor cells and cross-reacting normal tissues, and the percent target occupancy and required residence time for tumor cell kill should ideally be investigated in vitro. Similarly, rate constants for Ab-Ag internalization should be determined, if applicable. Dose and schedule should be varied and antitumor efficacy, pharmacokinetics, overall 

Studies in tumor-bearing rodents are often confounded by lack of normal tissue reactivity with Ab constructs directed toward human Ags, but studies in transgenic animal can be performed in some instances to alleviate this issue.”
Thurber teaches on p. 1431, Col 2, ¶3:
“Analyzing the fundamental rates that determine antibody uptake and distribution provides a theoretical framework for understanding and interpreting targeting experiments and improving on the limitations of uptake. It also provides a background for a more rational design of in vitro experiments, animal studies, and clinical trials. The insight gained from this type of modeling has multiple implications for imaging and therapy. For example, not all cells are exposed to the “average” concentration obtained in a tumor. A significant portion of cells can survive even if the tumor-averaged concentration is well above the LD50 in vitro. Also, the concentration that cells in a solid tumor are exposed to ([Ab]surf) is well below the plasma concentration. This means that the bulk antibody concentration in an in vitro spheroid experiment is not analogous to the plasma concentration but is actually well below it; large doses are required to overcome this poor extravasation. Knowing the rate of uptake in a tumor 
Rudnick teaches on p. 155, Col. 2:
“Not strictly limited to tumor cells, target antigen is commonly expressed on normal tissue, found in circulation, and shed into the tumor interstitial space. These nontarget pools of antigens can reduce treatment effectiveness, increase systemic clearance, and increase side-effects (especially for radioimmunoconjugates) by impairing mAb specificity for the tumor.”
and on p. 158, Col. 2, last ¶ - p. 159, Col. 1:
“…antigen selection will be a critical factor for internalization and catabolism of mAbs. The relative rates of antigen recycling and dissociation are important in mAb penetration into tumors. Therefore, in applications dependent on targeting every cell of a tumor, the mAb needs to dissociate before it is internalized and degraded. In the case of ADCC, a slow internalizing antigen would be the best target. However, if one is trying to deliver a cytotoxic agent to the cytoplasm of cells in a limited region of a tumor, such as the vasculature, a mAb with slow dissociation targeting a rapidly recycling antigen would be appropriate. These are just simple examples of the interplay of affinity, avidity, and efficacy in tumor targeting.”

“Genetic engineering has long been employed to increase the affinity of mAb to its target by altering the amino acid sequence in complementary determining region (CDR; Maynard and Georgiou 2000; Reff et al. 2002). However, high specificity must be maintained while increasing antibody affinity as it might augment cross reactivity with other nonspecific antigens, causing unwanted side effects (Hu et al. 2009). High-affinity CDR also can be suboptimal for targeting solid tumors; thus, a suitable affinity may need to be determined (Chames et al. 2009).”
“Many hurdles remain, however, due to the complexity of human immunology as demonstrated by our limited success in chronic infectious diseases and cancer. The approach to combine both active and passive immunotherapies to have synergic effects to maximize desired immune responses may lead a way for treatments of these diseases in the near future.”

Immunotherapeutics in general and in view of the breadth of uncharacterized variations much less those for the hCDR1 domain for the genus of anti-LGR5 antibodies under the present claim scope concerning the use of the claimed antibodies as tumor cell growth inhibitors, in vivo, is unpredictable. One skilled in the art would reasonably conclude that the broadly claimed invention was not fully enabled in the specification, thereby removing applicants from full possession of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claim(s) 72, 76-82, and 86-87 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (Molecular Cancer Therapeutics, (November 2013) Vol. 12, No. 11, Supp. SUPPL. 1. Abstract Number: A48; Meeting Info: 19 Oct 2013‐23 Oct 2013; IDS 9/19/19) and as evidenced by the specification.
The clams are interpreted as being drawn to the BNC101 (i.e., 18G7H6A3) clone consisting of the VH/VL CDR1-3 sequences wherein the VHCDR1 is the sequence of SEQ ID NO: 23.
Chu teaches the BNC101 antibody in combination with chemotherapy in the application to treat colorectal cancer in animal models as follows:

    PNG
    media_image6.png
    715
    643
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    518
    676
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    362
    693
    media_image8.png
    Greyscale

As evidenced by the specification at [0041; 0108] the clone BNC101 and 18G7H6A3 are identical structures. Chu teaches the application of the mab BNC101 in a pharmaceutical composition for in vivo use in the inhibition colon cancer growth, in vivo. Accordingly, Claims 72, 79-82 and 86-87 are anticipated by Chu as proper reference art in having a different author/invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 72-82, and 84-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 12, 13-19 of U.S. Patent No. 9546214 (IDS 9/19/2019). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed human or humanized anti-LGR5 antibody comprising the VHCDR1-3 and VLCDR1-3 of the 18G7H6A3 (BNC101) clone is a common shared technical feature between the generic claims for the instant claimed invention and the reference patent as follows:

    PNG
    media_image9.png
    110
    1180
    media_image9.png
    Greyscale

See instant Claims 72, 76, 79 and 84-85

    PNG
    media_image10.png
    105
    1180
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    60
    1161
    media_image11.png
    Greyscale

See instant claims 77-78

    PNG
    media_image12.png
    46
    896
    media_image12.png
    Greyscale

See instant Claim 80

    PNG
    media_image13.png
    30
    1050
    media_image13.png
    Greyscale

See instant claim 81

    PNG
    media_image14.png
    55
    1166
    media_image14.png
    Greyscale

See instant claim 82

    PNG
    media_image15.png
    42
    1062
    media_image15.png
    Greyscale

See instant Claim 86-87.


    PNG
    media_image16.png
    313
    975
    media_image16.png
    Greyscale

See instant Claims 72 and 79 in combination and Claims 73-75.

16.	Claims 72-82 and 84-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 11-13 of U.S. Patent No. 10745487 (US 20190100600). The patent reference is not afforded safe harbor protection under 35 USC 121 as the reference does not share any continuity with the instant application.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed human or humanized anti-LGR5 antibody comprising the VHCDR1-3 and VLCDR1-3 of the 18G7H6A3 (BNC101) clone is a 

    PNG
    media_image17.png
    231
    942
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    143
    954
    media_image18.png
    Greyscale

The claims are not patentably distinct from each other because instant claims 72, 76 -89 are drawn to antibodies, compositions and implied methods of using the same antibodies as those covered by the patent. It is noted that the instant application is not a DIV of US 10,745,487 and, therefore, does not receive safe-harbor protection. See MPEP 804.01 and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362 (Fed. Cir. 2008).

    PNG
    media_image19.png
    212
    572
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    266
    573
    media_image20.png
    Greyscale

Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed human or humanized anti-LGR5 antibody comprising the VHCDR1-3 and VLCDR1-3 of the 18G7H6A3 (BNC101) clone is a common shared technical feature between the generic claims for the instant claimed invention and the reference patent as follows:

    PNG
    media_image21.png
    498
    848
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    36
    822
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    58
    827
    media_image23.png
    Greyscale

The claims are not patentably distinct from each other because instant claims 72, 76 -89 are drawn to antibodies, compositions and implied methods of using the same antibodies as those covered by the patent.

18.	Claims 72-82 and 84-89 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-14, 17, 19-20 of copending Application No. 16/621,897 (US 20200114017) in view of Hongo. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 16/621,897 are drawn 
Hongo et al. teaches cytotoxic drug-linked moieties conjugated to different anti-LGR5 antibodies and methods of their use in the treatment of cancer (Abstract). Hongo et al. teaches methods of preparing immunoconjugates by several routes employing organic chemistry reactions, conditions, and reagents known to those skilled in the art, including, e.g., reaction of a nucleophilic group of an antibody with a bivalent linker reagent (p. 49, col. 2, par. [0508]-[0509]).
An artisan would have been motivated to substitute the antibody of claims 83 and 88-89 from the '154 application into the conjugation methods and overall treatment scheme taught in Hongo et al. to arrive at an antibody drug conjugate comprising an antibody to LGRS and a method of treating a subject having cancer comprising such an antibody drug conjugate because the '897 application teaches the advantages of using antibody 18G7H6A3, the CDRs of which correspond to the CDRs as presently claimed.
Thus, the subject matter of instant claims  would have been obvious to one of ordinary skill in the art before the effective filing date because methods of linking the linker to the drug and conjugating the linked drug to the antibody were disclosed in Hongo et al., and because the sequences of the 6 CDRs of the LGR5 antibody as .
This is a provisional nonstatutory double patenting rejection.

Conclusion
19.	No claims are allowed.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643